Citation Nr: 0727238	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-30 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge on April 3, 2007.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  

At the Board hearing, the veteran submitted VA medical 
records that have not yet been considered by the RO.  In this 
regard, the Board may consider this evidence in the first 
instance because the veteran has waived RO consideration 
thereof.  See 38 C.F.R. § 20.1304(c) (2006). 



FINDINGS OF FACT

1.  In March 2004, the RO last denied the veteran's claim of 
entitlement to service connection for PTSD, and following 
notice of this decision, the veteran did not appeal by filing 
a Notice of Disagreement.

2.  Evidence received since the March 2004 rating decision is 
not new and material for the claim of entitlement to service 
connection for PTSD, and is not so significant that it must 
be addressed with all of the evidence of record in order to 
fairly adjudicate the claim. 





CONCLUSIONS OF LAW

1.  The RO's March 2004 denial is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has not been received since the 
March 2004 denial, and the claim of entitlement to service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.
 
VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in November 2005 and January 2006. 
 
During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.
No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In the present case, the mandates of Kent have been satisfied 
with respect to the veteran's application to reopen his 
previously denied and final claim for service connection of 
PTSD.  In particular, via the November 2005 and January 2006 
letters VA informed the veteran that he had been previously 
denied service connection for PTSD by a prior unappealed 
rating decision because the evidence of record failed to show 
that PTSD was attributable to corroborated in-service 
stressors.  In particular, the January 2006 letter informed 
the veteran that they needed specific details of his alleged 
stressors resulting in PTSD in order to attempt corroboration 
of the stressors and ultimately reopen his claim.  Notably, 
at the aforementioned Board hearing, the veteran and his 
representative acknowledged that such evidence was necessary 
to reopen the claim.  VA has also informed the veteran of 
what evidence would qualify as new and material and of the 
information and evidence necessary to substantiate his claim 
of entitlement to service connection for PTSD.  Accordingly, 
the RO properly informed the veteran of the reasons for the 
previous denial and of what evidence would be necessary to 
establish his application to reopen the claims on appeal.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned November 2005 letter, which generally advised 
the veteran to send VA any evidence in his possession that 
would substantiate his claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records, VA medical records and all 
identified and obtainable private records.  The RO attempted 
to obtain records from the Health Center of Northern New 
Mexico, but received a negative response.  The veteran has 
not indicated the presence of any other outstanding relevant 
records, and he has not requested VA's assistance in 
obtaining any other evidence.  Accordingly, the Board finds 
that VA has complied with its duties to assist in obtaining 
evidence.  Id.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service. 38 C.F.R. § 3.159 
(2006).  A medical examination is not necessary to decide the 
claim on appeal because the relevant issue in reopening the 
claim of entitlement to service connection for PTSD is not 
the etiology of PTSD, but rather whether the veteran has 
provided enough information to allow for corroboration of his 
alleged stressors.  Moreover, with respect to this claim of 
entitlement to service connection, his application to reopen 
is denied hereinbelow.  Accordingly, an examination is not 
necessary to decide the claim on appeal.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations and Analysis

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  The provisions of 38 C.F.R. § 3.156 (which 
defines "new and material evidence" were changed for claims 
filed on or after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2006)).  The 
appellant's application to reopen was filed after August 29, 
2001 (it was filed in October 2005); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim. 

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In March 2004 the veteran's claim of entitlement to service 
connection for PTSD was denied and he did not appeal this 
decision, which rendered it final.  Although the veteran 
claimed that his PTSD was attributable to service, he did not 
serve in combat veteran and VA was unable to attempt 
corroboration of his alleged stressors due to lack of detail.  
The evidence of record at the time consisted of the veteran's 
claim that he incurred PTSD in service, his service medical 
records, personnel records showing his unit of assignment, 
statements from the veteran regarding his alleged stressors 
and from his wife regarding symptomatology of PTSD, as well 
as Vet Center medical records showing treatment and diagnosis 
of PTSD.  

At this time the veteran alleged five separate stressors.  
First, he alleged experiencing anguish when a fellow soldier 
remained in Vietnam, after he returned home in January 1966.  
Second, he reported being out after curfew outside of Saigon 
and experiencing fear of attack in late 1965.  Third, he 
reported witnessing an accidental shooting of a fellow 
soldier between Saigon and Bien Hoa in the last months of 
1965.  Fourth, he reported having knowledge, albeit not 
firsthand, of a teletype operator, like him, stepping on a 
land mine between Saigon and Bien Hoa in the last part of 
1965.  Finally, he alleged hiding in the jungle in enemy 
territory after being stranded on a bridge due to a flat tire 
in the last quarter of 1965, somewhere between Saigon and 
Bien Hoa.  

Since the March 2004 rating decision, VA received numerous 
pieces of evidence.  In particular, VA received all of the 
veteran's current VA medical records and Vet Center records, 
as well as the testimony offered at the April 2007 Board 
hearing.  The only evidence possibly relevant to reopening 
the claim is the veteran's testimony regarding his alleged 
stressors.  The VA and Vet Center records show continued 
treatment for PTSD, but do not contain detailed information 
regarding the veteran's alleged stressors.  

At the April 2007 Board hearing, the veteran addressed four 
stressors, two of which were not reported before.  In regards 
to the incident involving the flat tire, the veteran reported 
that this likely happened in December 1965, but gave no more 
specifics regarding the location of the incident or persons 
involved.  With respect to the accidental shooting, he stated 
that it happened either in December 1965 or January 1966, but 
gave no details regarding the location of the accident or the 
identity of the soldier.  He also alleged receiving mortar 
fire at an unspecified location from November 1965 to January 
1966, as well as being in proximity to grenade attacks in 
November or January 1965 and that he witnessed a soldier 
getting killed, not from grenades, but from leaping from a 
truck.  He did not provide the name of the soldier.  With 
respect to all of the alleged stressors he stated that he was 
stationed with the 69th Signal Battalion, Company B.  

The Board finds the evidence submitted since the March 2004 
rating decision is not new and material.  The veteran has not 
provided sufficient detail to allow VA to conduct additional 
evidentiary development in an attempt to corroborate his 
claimed stressors.  In this regard the Board notes that 
although the veteran has provided approximate dates of his 
alleged stressors, he has not identified locations at which 
these alleged stressors occurred or the identities of any of 
the actors involved.  There is simply not enough information 
to allow for research into the vague events alleged by the 
veteran.  Accordingly, although the evidence submitted since 
the March 2004 rating decision is new in the sense that it 
provides some further information regarding dates of the 
alleged stressors, it is not material due to lack of 
specificity necessary to allow further inquiry and possible 
corroboration of the alleged stressors.  Thus, the evidence 
does not raise a reasonable possibility of sustaining this 
claim and the veteran's application to reopen his claim of 
entitlement to service connection for PTSD must be denied.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
application to reopen is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


